Citation Nr: 0124356	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  99-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder 
manifested by swelling and pain of the wrists, knees, ankles, 
and feet.

2.  Entitlement to service connection for a psychiatric 
disorder, including major depression and dysthymia, 
manifested by night sweats, depression, memory loss, 
irritability, anger, and fatigue.

3.  Entitlement to service connection for impotency, claimed 
as sexual dysfunction.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from August 1962 to May 1967.  
Subsequently, he was a member of the National Guard and was 
ordered to active duty from September 1990 to April 1991 in 
support of Operation Desert Shield/Storm (including being 
stationed in Southwest Asia from October 1990 to March 1991).  

In February 1992, the veteran claimed service connection for 
a disorder manifested by swelling of multiple joints.  Later 
that year, he claimed service connection for a skin disorder 
and for a disorder manifested by fatigue.  A July 1993 VA 
rating decision denied the claims.  The evidence was again 
reviewed, but an April 1995 VA rating decision denied service 
connection for disorders, manifested by fatigue and by 
swelling of multiple joints, due to an undiagnosed illness.

In August 1996, the VA regional office (RO) advised the 
veteran that his claims would again be reviewed.  In a May 
1997 statement, the veteran sought to reopen the claims for 
service connection for disorders, manifested by fatigue and 
by swelling of multiple joints, due to an undiagnosed 
illness, and to claim service connection for another skin 
disorder also due to an undiagnosed illness.  He also claimed 
service connection for a psychiatric disorder and for a 
disorder manifested by decreased sexual desire, though it is 
not clear that he contended that these disorders were due to 
an undiagnosed illness.  

This case comes to the Board of Veterans' Appeals (Board), in 
part, from a May 1998 rating decision by the Winston-Salem, 
North Carolina, RO that denied service connection for major 
depression, variously claimed as night sweats, depression, 
anger, memory loss, and fatigue, due to an undiagnosed 
illness; denied service connection for swelling and pain of 
the wrists, knees, ankles, and feet due to an undiagnosed 
illness; denied service connection for a skin disorder due to 
an undiagnosed illness; and denied service connection for 
degenerative joint disease of the cervical spine, manifested 
by neck and shoulder pain, due to an undiagnosed illness.  
The May 1998 RO rating decision did not address the claimed 
sexual disorder.

In his March 1999 Notice of Disagreement, the veteran 
indicated his intention to appeal the RO's denial of several 
claims, including service connection for a skin disorder and 
degenerative joint disease of the cervical spine.  However, 
after an August 1999 Statement of the Case was issued him, he 
did not perfect an appeal as to either of those issues; and 
therefore, these issues are not now before the Board.  See 
38 C.F.R. §§ 19.32, 20.200, 20.202, 20.302 (2001).  

This case also comes to the Board on appeal of a June 1999 RO 
rating decision that denied service connection for sexual 
dysfunction due to an undiagnosed illness.

Since the veteran, in his September 1999 Substantive Appeal, 
specifically limited the appellate issue of entitlement to 
service connection for a disorder manifested by swelling and 
pain of joints as involving only the wrists, knees, ankles, 
and feet, the Board has so construed and characterized that 
issue on appeal.  

Although in a May 1997 statement, the veteran claimed service 
connection for headaches, it does not appear that the RO has 
adjudicated that claim.  Therefore, that claim is referred to 
the RO for appropriate action.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).  


FINDINGS OF FACT

1.  A July 1993 RO rating decision denied service connection 
for a disorder manifested by swelling and pain of multiple 
joints; and a letter later that month notified the veteran of 
the decision and advised him of his right to appeal.  He did 
not appeal it and the decision became final.  Under the 
provisions of a new law that provided for service connection 
for disabilities caused by undiagnosed illness incurred in 
the Persian Gulf War, a subsequent April 1995 RO rating 
decision denied service connection for a disorder manifested 
by swelling and pain of multiple joints; and a May 1995 
letter notified the veteran of the decision and advised him 
of his right to appeal.  He did not appeal it and that 
decision became final as well.

2.  In May 1997, the veteran sought to reopen the claim for 
service connection for a disorder, manifested by swelling and 
pain of multiple joints, due to an undiagnosed illness.

3.  Evidence received since the July 1993 and April 1995 RO 
rating decisions includes VA treatment records and 
examination reports, treatment records from the veteran's 
private health care providers, and statements from the 
veteran and his wife.  However, said evidence is either 
duplicative or cumulative of evidence of record, or it bears 
neither directly nor substantially upon the specific matters 
under consideration, or it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a disorder manifested by 
swelling and pain of the wrists, knees, ankles, and feet.

4.  The veteran's psychiatric complaints, including night 
sweats, memory loss, depression, irritability, anger, and 
fatigue, have been medically attributed to a diagnosed 
psychiatric disorder, which has been variously diagnosed as 
major depression and dysthymia.  His psychiatric 
symptomatology and diagnosed psychiatric disorder have not 
been shown, by competent evidence, to have had an onset 
during, or proximate to, military service, including Desert 
Shield/Storm service.  

5.  The veteran sexual dysfunction complaints, including 
diminished libido and occasional impotence, have been 
medically attributed to a diagnosed sexual disorder of 
impotency or to the side-effects of a psychotropic 
medication.  His sexual dysfunction symptomatology and 
diagnosed sexual disorder of impotency have not been shown, 
by competent evidence, to have had an onset during, or 
proximate to, military service, including Desert Shield/Storm 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1993 RO and April 1995 
rating decisions is not new and material, and the claim for 
service connection for a disorder manifested by swelling and 
pain of the wrists, knees, ankles, and feet is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  The veteran does not have a psychiatric disorder that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  The veteran does not have a sexual disorder, including 
impotency, that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including those from 
his September 1990-April 1991 active duty tour, do not 
reflect complaints, treatment, or diagnoses pertaining to a 
disorder manifested by swelling and pain of multiple joints, 
a psychiatric disorder, or sexual dysfunction.  In the Report 
of Medical History from his April 1991 service separation 
examination, he denied having been ill or injured and, 
specifically, denied having had swollen or painful joints, 
trouble sleeping, loss of memory, and nervous trouble of any 
sort.  His genitourinary and musculoskeletal systems were 
normal by clinical evaluation, and no psychiatric disorder 
was noted.

February 1992 VA outpatient treatment records reveal that the 
veteran referred to his recent service in the Persian Gulf 
and complained of a skin eruption, swelling and pain in 
multiple joints which he associated with the skin eruption, 
and night sweats.  Later that month, he claimed service 
connection for swelling of the feet, knees, and hands, and 
stated that he had been treated for that condition in 
December 1990.

On April 1992 VA examination, the veteran reported swelling 
of the ankles, knees, and wrists.  He said this occurred 
several times each week after laying stone, was accompanied 
by pain, and usually lasted one or two days.  However, the 
condition did not interfere with walking.  On examination, 
there was no joint swelling, tenderness, or limitation of 
motion.  X-rays of the ankles, knees, and wrists showed no 
significant pathology.  Diagnoses included swelling of 
ankles, knees, and wrists, cause unknown.

An April 1992 VA outpatient treatment record dated shortly 
after the aforestated VA examination indicates that the 
veteran provided a several-month history of ankle, knee, and 
wrist pain.  He stated that swelling and pain occurred in 
those joints at the end of a work day spent laying stone.  He 
denied pain in other joints, although he occasionally had 
mild pain in the fingers after shoveling.  He used 
nonsteroidal anti-inflammatory medication to relieve joint 
pain.  On examination, there was some patellofemoral 
crepitus, but no pain; and some Heberden's nodes in the 
fingers with mild tenderness of the second and fourth 
fingers.  There was no swelling, edema, or erythema of any 
joints.  The examiner recorded that there was no evidence, by 
examination or diagnostic testing, of a systemic disorder.  
The impression included generalized joint pain.

A September 1992 VA outpatient treatment record revealed that 
the veteran provided a history of pain in distal joints and 
generalized weakness since returning from Desert Storm.  The 
examiner noted that VA rheumatology and infectious disease 
clinics had been unable to find a cause.

A July 1993 RO rating decision denied service connection for 
fatigue and for a disorder manifested by swelling of joints.  
In a letter later that month, the RO thoroughly explained the 
rationale for the decision.

An April 1995 RO rating decision reconsidered, in light of 
recent changes in VA law, the claims denied by the July 1993 
rating decision.  The 1995 rating decision denied service 
connection for disorders manifested by fatigue and by 
swelling of joints, due to an undiagnosed illness.  May 1995 
correspondence transmitted the decision to the veteran and 
advised him of his right to appeal, but he failed to do so.

In August 1996, the RO undertook a third review of the 
evidence and, in a letter of same date, asked the veteran to 
submit additional lay and medical evidence relative to claims 
he had made.  In separate correspondence, the RO solicited a 
statement from the veteran's wife.

Evidence received subsequent to the April 1995 RO decision 
includes a report of a February 1993 VA Gulf War protocol 
examination.  That examination report revaled that the 
veteran reported a skin rash, night sweats, anxiety, 
depression, memory loss, sleep disturbance, indecision, 
social withdrawal, fatigue, work-related problems, sexual 
dysfunction, and pain and stiffness in the knees, shoulders, 
and elbows.  Although there were no abnormal clinical 
findings on examination, diagnoses included poor memory and 
"achey" joints.

A May 1994 VA outpatient treatment record indicated that the 
veteran reported that pain and swelling of feet and knees 
began in June 1991.  In addition, he had sweats and chills 
once or twice per month.  He was still in the National Guard, 
but could not run or take physical training because of his 
symptoms.  The knees and ankles were within normal limits by 
examination and x-ray.

In an October 1996 statement, the veteran's wife, a certified 
nursing assistant, reported that, prior to his September 
1990-April 1991 active duty, he had worked twelve to fourteen 
hours per day.  However, after his return from the Gulf, he 
was tired all the time, his shoulders, elbows, wrists, 
fingers, knees, ankles, and feet were sometimes swollen and 
painful, he had night sweats, he was irritable, impotent, and 
depressed and, once or twice a week, had episodes of flu-like 
symptoms accompanied by a skin eruption.  She reported that 
his private physician was puzzled and had referred the 
veteran to the VA, but that the VA was not able to diagnose 
his condition either.

In an October 1996 statement, the veteran stated that his 
symptoms began soon after he returned from the Gulf in April 
1991.  The symptoms to which he referred included a skin 
eruption to which he associated fatigue and a "flu[-]like 
aching and swelling of joints."  It was also stated that he 
occasionally awoke in the night with sweat; was tired and 
ached all the time; that the symptoms interfered with his 
work as a self-employed stone mason; and that he missed 
approximately two-months of work each year due to his 
symptoms.  He noted that neither his private doctor nor VA 
doctors had been able to diagnose the disorder that caused 
the symptoms.

Records received in February 1997 from the veteran's private 
physician revealed treatment for various skin conditions in 
1990 and 1992.  

Citing a recent change to VA regulations that extended the 
period to December 31, 2001 during which disorders due to 
undiagnosed illness incurred in the Gulf War must become 
manifest in order to warrant presumptive service connection 
under 38 C.F.R. § 3.117, an April 1997 RO letter to the 
veteran solicited additional evidence for the review then 
underway.

The report of an April 1997 VA orthopedic examination 
indicated that the examiner had reviewed the veteran's claim 
file.  The veteran stated that he had been a stone mason 
since June 1991; and that he had pain and "flu-like aching" 
in knees and wrists after strenuous work.  During the 
examination, he said that pain was at the maximum.  The 
examiner recorded that there was no obvious swelling of knees 
or wrists.  Ranges of motion of the wrists and knees were 
essentially normal, ligaments were intact, there was no joint 
line pain, and the veteran could squat and stand on his toes 
and heels.  X-rays of the knees and wrists were normal, tests 
were negative for antinuclear antibodies and rheumatoid 
factor, and the sedimentation rate was within normal limits.  
The examiner noted that there was no evidence of systemic 
arthritis.  The diagnoses were bilateral knee and wrist pain 
with a normal examination.

In a May 1997 statement, the veteran claimed service 
connection for swelling and pain of multiple joints, fatigue, 
a skin disorder, night sweats, depression, memory loss, 
decreased sexual desire, headaches, and irritability.

In a June 1997 letter, the RO requested another statement 
from the veteran's wife.

VA mental hygiene clinic records reveal that in August and 
September 1997, the veteran reported relevant family, 
military, medical, and employment history, and complained of 
joint pain, skin problems, headaches, and fatigue.  With 
regard to employment, he said he had a "rock yard" that he 
gave up when he was ordered to active duty during the Gulf 
War.  After he came home from the Gulf War, he worked for 
three years issuing clothing at a Job Corps warehouse, and 
then returned to his old employment as a stone mason.  
Thereafter, he occasionally left work early due to fatigue 
and sometimes slept twelve to fifteen hours per day.  He 
denied emotional problems prior to the Gulf War but, since 
then, had had few interests, difficulty with memory and 
concentration, some anxiety, irritability, occasional sadness 
or depression, and less sexual interest, though not less 
capability.  Diagnoses included dysthymia and rule out 
posttraumatic stress disorder.  Zoloft was prescribed.  An 
October 1997 record from the VA mental hygiene clinic noted 
improvement in the veteran's mood.  He said he was more 
relaxed and less irritable with the medication.  He was 
sleeping better, but still had no sexual desire; and was 
working five or six hours per day, five or six days per week.

In December 1997, the veteran was afforded extensive VA 
psychological testing and evaluation.  During the evaluation, 
it was noted that he related, with little emotion, seeing 
burned Iraqi soldiers and trucks.  However, it was noted that 
he described with "considerable emotion" the loss of his 
business as a result of his reduced income during the Gulf 
War and the sale by his wife of three prized antique mill 
wheels.  The veteran stated that, after he returned from the 
Gulf War, he developed a skin disorder with aching joints 
that appeared weekly at first but currently appeared only 
every few months.  He reported that since his return from the 
Gulf War, he had experienced increased irritability, excess 
fatigue, night sweats, impairment of concentration and short-
term memory, and increased anxiety and startle response.

On mental status examination, the veteran was neatly dressed 
and fully oriented.  Remote memory was intact, but recent 
memory was slightly impaired.  Mood was mildly depressed; 
affect was generally sad but consistent with content of 
speech.  The examiner noted that the veteran seemed to have 
been unaffected by gruesome experiences in the Gulf War, but 
became tearful when describing the loss of his business and 
the antique mill wheels he had collected.  Form and content 
of thought was logical and goal directed.

The examiner reported that psychometric testing appeared to 
be valid, and to accurately reflect the veteran's current 
psychological functioning, but that it did not support a 
diagnosis of posttraumatic stress disorder nor, for that 
matter, did the clinical evaluation or the claims file.  The 
veteran was administered the Minnesota Multiphasic 
Personality Inventory, Second Edition (MMPI-II), and the 
examiner reported that persons with the profile that 
resulted, presented primarily with a variety of vague, 
nonspecific, physical symptoms, including general weakness, 
lethargy, and fatigue, without demonstrable pathology; that 
they did not tend to report classical depressive features; 
and that it was unusual for persons with the veteran's MMPI-
II profile to report psychological problems since they were 
more likely to claim that they could cope with their problems 
but for their weakness, fatigue, and poor physical health.  
The Axis I diagnosis was major depression, and the examiner 
opined that the veteran's problems with concentration, 
irritability, and fatigue were due to major depression caused 
by the loss of his business and antique mill wheels.

A February 1998 VA outpatient treatment record indicated that 
the veteran reported having a little more irritability 
recently, but still less than before he began Zoloft.  He 
stated that he still lacked energy and slept too much, but 
managed to work five or six hours per day, five days per 
week.  He stated that he still lacked sexual desire but did 
not have a problem with sexual performance.

A May 1998 RO rating decision denied service connection for 
major depression, variously claimed as night sweats, memory 
loss, depression, irritability, anger, and fatigue; and 
denied service connection for other disorders, including 
manifested by swelling and pain of multiple joints, due to an 
undiagnosed illness.  In a March 1999 statement, the veteran 
disagreed with that decision.

In a June 1998 treatment record from Smoky Mountain 
Healthcare Associates, the veteran reported that he was 
taking Zoloft for his temper and depression.  He denied 
extremity edema and headaches.  He complained of not having 
early morning erections and stated that when he had one, he 
could not maintain it.  The assessment was impotence and 
Viagra was prescribed.  A record dated later that month noted 
that impotence improved with Viagra.

In an October 1998 treatment record from Smoky Mountain 
Healthcare, the veteran reported service in the Gulf War and 
persistent arthralgias of the knees, shoulders, and wrists, 
exacerbated by heavy work.  He again denied extremity edema 
and also denied night sweats.  Impotence, though improved 
with Viagra, persisted.  The wrists appeared normal; there 
was some crepitus in the knee; and there was some clicking 
and grinding in the left shoulder, although the right 
shoulder was normal.  The assessment was arthralgia, probably 
secondary to osteoarthritis, and impotence of undetermined 
etiology.  

An October 1998 VA individual therapy note indicated that the 
veteran denied severe depressive symptoms and reported 
increased fatigue, polyarthralgia, memory dysfunction, and 
lability of affect.  He also indicated that sexual 
performance had declined.  The impression was loss of 
efficacy of Zoloft and "[p]rogression of sx [symptoms] 
compatible with those prevalent in Gulf War veterans."

A January 1999 VA individual therapy note revealed that the 
veteran reported increased alcohol consumption, increased 
marital stress, and decreased sleep.  The examiner's 
impression was that the effectiveness of the Sertraline 
medication had decreased and that sexual dysfunction was a 
side-effect of the medication.  It was recommended that 
alcohol use and Sertraline be discontinued.  

A June 1999 RO rating decision denied service connection for 
sexual dysfunction.

In a Substantive Appeal (VA Form 9), received in September 
1999, the veteran contended that night sweats, anger, memory 
loss, fatigue, and swelling and pain in the feet, ankles, 
knees, and wrists, were "syndrome conditions" he had had 
for six months or more and were, therefore, chronic.

In a September 1999 statement, the veteran's wife reported 
that, after her husband's return from the Persian Gulf, their 
marital life began to change.  He was impotent and irritable 
and occasionally developed a skin disorder accompanied by 
flu-like aching in the feet, ankles, knees, neck, shoulders, 
elbows, and hands.

In a September 1999 statement, the veteran disagreed with the 
June 1999 RO rating decision that denied service connection 
for sexual dysfunction.  He noted that he had reported sexual 
dysfunction at a February 1993 VA Persian Gulf protocol 
examination.  He contended that neither his private doctor, 
Smoky Mountain Center for Mental Health, nor VA doctors, had 
attributed sexual dysfunction to a specific disorder; and 
that his VA psychiatrist had diagnosed Desert Storm Syndrome.

In October 2000, the RO received records from Smoky Mountain 
Center for Mental Health, which included a June 1997 
evaluation report.  In that report, the veteran reported 
trouble with his temper and nerves.  His wife, who 
accompanied him to the interview, reported that he arose at 6 
a.m. but would not leave for work before 9 a.m.; and that he 
would then return after a few hours and take a nap.  The 
veteran stated that his work schedule, ability or willingness 
to finish projects he had started, and control over his 
temper had deteriorated during recent years.  He stated that, 
currently, he drank about a fifth of Black Velvet on Fridays 
and Saturdays but, until about three weeks earlier, drank 
about a half gallon.  He complained that he did not feel 
physically as good as he did before and stated that he had 
been to the VA with complaints of rashes, flu-like symptoms, 
and arthritis.  On mental status examination, he was oriented 
and free of hallucinations and delusions.  The examiner noted 
that the veteran spoke softly, his affect was flat, and his 
mood depressed.  There was no suicidal or homicidal ideation 
and no impairment of thought.  The impression was dysthymic 
disorder and alcohol dependence.


Analysis

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service 
connection requires evidence of an etiologic relationship 
between a current disability and events in service or an 
injury or disease incurred there.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In this case, a July 1993 RO rating decision denied service 
connection for disorders manifested by fatigue and by 
swelling and pain of multiple joints.  In a letter later that 
month, the veteran was notified of that decision and advised 
of his right to appeal.  38 U.S.C.A. § 5104 (West 1991); 
38 C.F.R. § 3.103(f) (2001).  He did not appeal the decision 
within one-year of notification thereof, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103 (2001).  
Final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen the claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

However, in 1994, Congress, having found that some Gulf War 
veterans were plagued with various maladies that defied 
diagnosis, passed the Veterans' Benefits Improvements Act of 
1994 section 106 of which was codified at 38 U.S.C.A. § 1117.  
Under the provisions of section 1117, VA may pay compensation 
to a veteran of the Persian Gulf War who has a chronic 
disability, due to undiagnosed illness, that became manifest 
to a degree of 10 percent or more while serving on active 
duty in the Southwest Asia theater of operations or within a 
presumptive period to be prescribed by regulation.  The 
implementing regulation, 38 C.F.R. § 3.317, provides that VA 
will pay compensation to a Persian Gulf War veteran who 
exhibits, by December 31, 2001, objective indications of 
chronic disability that cannot, by history, physical 
examination, or laboratory test, be attributed to any known 
clinical diagnosis.  The regulation further provides that 
"objective indications of chronic disability" means either 
objective evidence perceptible to an examining physician or 
other nonmedical indicators capable of independent 
verification.  Section 1117 amounted to a change in the 
substantive law with regard to a specific class of veterans, 
veterans of the Persian Gulf War.

When a change in law creates a new basis of entitlement to 
benefits, a claim under the provisions of the changed law is 
separate and distinct from one previously and finally denied 
under the law in effect prior to the change, and that is true 
even in the absence of new and material evidence.  Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994).  In recognition of this principle, and in spite 
of the July 1993 rating decision's denial of service 
connection, the RO undertook a review of all of the evidence 
of record under the provisions of 38 U.S.C.A. § 1117 and its 
implementing regulation.  The result was the April 1995 
rating decision that denied service connection for disorders 
manifested by fatigue and by swelling and pain of multiple 
joints due to undiagnosed illness.  May 1995 correspondence 
notified the veteran of that decision and advised him of his 
right to appeal.  38 U.S.C.A. § 5104; 38 C.F.R. § 3.103(f).  
However, he did not appeal the decision within one-year of 
notification thereof, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302, 20.1103.  As set forth above, 
final VA rating decisions are not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In order to reopen the claim, the veteran must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Thus, at this point, the veteran must present new and 
material evidence to reopen the claim for service connection 
for a disorder manifested by swelling and pain of multiple 
joints, regardless of whether the disorder is due to a 
diagnosed or an undiagnosed illness.  "New and material 
evidence" is evidence not previously reviewed by VA 
adjudicators, that is neither cumulative nor redundant, that 
bears directly and substantially upon the specific matter 
under consideration, and that, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a).

Subsequent to the Hodge decision, the United States Court of 
Appeals for Veterans Claims (Court) announced a three-step 
process for reviewing applications to reopen claims 
previously and finally denied.  First, VA adjudicators were 
to determine whether new and material evidence, as defined by 
38 C.F.R. § 3.156(a), had been presented; second, if new and 
material evidence had been presented, adjudicators were to 
determine whether, based upon all the evidence and presuming 
its credibility, the claim was well grounded; and third, if 
the claim was well grounded and the duty to assist had been 
fulfilled, adjudicators were to evaluate the merits of the 
claim.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).

However, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA) which has been 
codified at 38 U.S.C. §§ 5100, 5102 (as amended), 5103 (as 
amended), 5103A, and 5107 (as amended).  VCAA eliminated the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(as amended).  It also provided for an enhanced duty on the 
part of VA to notify a claimant of the evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended).  In 
addition, it defined the obligation of VA with respect to its 
duty to assist the claimant.  38 U.S.C.A. § 5103A.  VCAA is 
applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 
38 U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  The notice and duty-to-assist 
provisions of VCAA have been implemented by a new regulation.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630-2 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

As indicated above, since VCAA eliminated the second step of 
the Elkins review, the well-grounded requirement, the 
veteran's application to reopen the claim for service 
connection for a disorder manifested by swelling and pain of 
the wrists, knees, ankles, and feet depends only on whether 
new and material evidence has been received since the July 
1993 or April 1995 RO rating decisions.

Before proceeding to the evidence, it is appropriate to 
review the record for VA compliance with VCAA.  Following the 
veteran's February 1992 claim, he was afforded several 
special VA examinations, and VA outpatient treatment records 
were obtained, before a July 1993 RO rating decision denied 
service connection for disorders manifested by fatigue and by 
swelling and pain of multiple joints.  Later that month, the 
veteran was notified of the decision and the notice set out 
the rationale for it.  Then, in April 1995, the RO reviewed 
the evidence pursuant to new law that provided for service 
connection for disability due to an undiagnosed illness 
incurred in the Gulf War.  The decision resulting from that 
review denied service connection for disorders, manifested by 
fatigue and by swelling and pain of multiple joints, due to 
an undiagnosed illness.  The decision explained the law and 
the veteran was sent a copy of it.

In August 1996 letters to the veteran and his wife, the RO 
solicited additional lay and medical evidence in support of 
the claims.  The veteran's response included a claim for 
service connection for a psychiatric disorder.  Treatment 
records were obtained from his private physician, he was 
afforded additional VA examinations, and his VA outpatient 
treatment records were obtained.  The veteran's wife, in her 
statement, alluded to a VA Gulf War protocol examination and 
the report of that examination was also obtained.  The RO 
then undertook a third review of all of the evidence and then 
issued the May 1998 rating decision.  There, the RO denied 
service connection for a disorder manifested by swelling and 
pain of the wrists, knees, ankles, and feet, and also denied 
service connection for a psychiatric disorder, all 
purportedly due to an undiagnosed illness.  That decision 
explained its rationale and the veteran was sent a copy of 
it.

In March 1999, the veteran disagreed with the May 1998 
decision and, in his Notice of Disagreement, reiterated his 
claim for service connection for sexual dysfunction.  The RO 
obtained additional VA outpatient treatment records and, in a 
June 1999 rating decision, denied service connection for 
sexual dysfunction..  In August, the RO issued a Statement of 
the Case in explanation of the May 1998 decision.  In 
September 1999, the veteran disagreed with the June decision 
that denied service connection for sexual dysfunction.  The 
RO obtained and reviewed additional evidence and, in January 
2001, issued a Supplemental Statement of the Case with regard 
to claims for service connection for a psychiatric disorder 
and a disorder manifested by swelling and pain of said 
joints.  Also in January 2001, the RO issued a Statement of 
the Case in explanation of the June 1999 rating decision that 
denied service connection for sexual dysfunction.

The rating decisions, Statements of the Case, Supplemental 
Statements of the Case, and correspondence sent the veteran 
explained the law and the evidentiary shortcomings in his 
claims.  In view of the foregoing, the Board finds that VA 
has satisfied the notice and duty-to-assist provisions of 
VCAA.

Digressing briefly to address a procedural point, it should 
be pointed out that the RO has reviewed evidence in 
connection with the claim for service connection for a 
disorder manifested by swelling and pain of multiple joints 
on three occasions; in 1993, in 1995, and again in 1998.  
Each of these was a de novo review, i.e., a review of all of 
the evidence, as if there had been no prior final decision, 
without the requirement that new and material evidence be 
received to reopen the claim.  The April 1995 de novo review 
was warranted because of the new law, 38 U.S.C.A. § 1117.  
However, the May 1998 de novo review was based only on an 
amendment to the regulation, 38 C.F.R. § 3.317, which 
extended the period for filing claims for service connection 
for disabilities due to undiagnosed illness.  It is the 
Board's opinion that that amendment is not a change in the 
substantive law which would warrant de novo review.  See 
Routen v. West, 10 Vet. App. 183 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998) (a change in the evidentiary standard of 
proof, rather than a change in the substantive law, does not 
create a new basis of entitlement).  The 1993 rating decision 
is a final decision with regard to service connection for a 
disorder manifested by swelling and pain of multiple joints 
due to a diagnosed illness, and the 1995 rating decision is 
final with regard to service connection for the disorder due 
to undiagnosed illness.  Accordingly, the claim for service 
connection for a disorder manifested by swelling and pain of 
the wrists, knees, ankles, and feet will not be reopened 
unless new and material evidence of either a diagnosed or an 
undiagnosed illness has been received upon which to do so.

Since the May 1998 rating decision was based on a de novo 
review of the evidence, and the Board's review of said claim 
for service connection for a disorder manifested by swelling 
and pain of the wrists, knees, ankles, and feet will be 
limited to the matter of new and material evidence, a 
question arises as to whether the veteran can suffer 
prejudice as a result of the Board's review based on 
finality.  See Bernard v. Brown, 4 Vet. App. 384, 392-5 
(1993) ("when . . . the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby"); VAOPGCPREC 16-92 
(Jul. 24, 1992).  Thus, in this case, the Board must 
determine whether the veteran had adequate notice of the need 
to submit new and material evidence to reopen the claim for 
service connection for a disorder manifested by swelling and 
pain of the wrists, knees, ankles, and feet and, if he did 
not, whether he would be prejudiced if the Board limits its 
analysis to a review for new and material evidence.

It appears that neither the August 1999 Statement of the Case 
nor the January 2001 Supplemental Statement of the Case 
explained the law regarding finality of VA decisions and the 
need for new and material evidence to reopen a claim after a 
final VA decision.  However, as the Court has stated "[i]t 
is axiomatic that claimants do not submit claims merely for 
the reopening of their previously and finally denied claims.  
Rather, they submit claims for VA benefits, which, in cases 
of previously and finally denied claims, implicate both the 
question of whether there is new and material evidence to 
reopen the claim and the question of whether, upon such 
reopening, the claimant is entitled to the requested 
benefits."  Bernard, at 392.  It would be folly to assume 
that the veteran would have submitted different evidence than 
that received had he known of the requirement for new and 
material evidence.  Rather, the Board concludes that he 
submitted all of the evidence pertinent to his claim of which 
he was aware.  Accordingly, he will suffer no prejudice if 
the Board reviews that evidence to determine whether it is 
new and material.  See Jackson v. Gober, No. 99-366 (Vet. 
App. Jul. 25, 2000) (mem.), aff'd sub nom., Jackson v. 
Principi, No. 01-7007, slip op. at 5-6 (Fed. Cir. Sep. 19, 
2001) (the Board must review all questions necessary to the 
decision in a matter regardless of the scope of review by the 
RO).

Turning now to the evidence, it should be noted first that 
the April 1995 RO rating decision was based on the same 
evidence that was considered by the July 1993 rating 
decision.  That is, no evidence was received during the 
interim.  The evidence received since that April 1995 rating 
decision includes a report of a February 1993 VA Gulf War 
protocol examination, statements from the veteran and his 
wife, VA outpatient treatment records, a report of an April 
1997 VA orthopedic examination, and records from the 
veteran's private health care providers.

Statements from the veteran and his wife reiterated his 
earlier recitation of symptoms, such as swelling and pain of 
multiple joints.  The 1993 VA Gulf War protocol examination 
noted the veteran's symptoms, but the examination itself did 
not reveal any significant abnormalities.  Private treatment 
records, except for one from Smoky Mountain Healthcare dated 
in October 1998, did not examine him for a musculoskeletal 
disorder.  This evidence had not been previously considered 
by VA adjudicators, but most of it is merely cumulative of 
evidence of record in 1993 and 1995; and none of it is so 
significant that it must be considered with all the evidence 
in order to fairly decide the merits of the claim.

With respect to said October 1998 record from Smoky Mountain 
Healthcare, that record noted the veteran's complaint of 
persistent arthralgia in the knees, shoulders, and wrists, 
exacerbated by heavy work.  The doctor reported that the 
wrists appeared normal, but there was some crepitus in a knee 
and some clicking and grinding in a shoulder, and the 
diagnosis was "arthralgia, probably secondary to 
osteoarthritis."  However, that examination was cursory, did 
not include x-rays, and primarily pertained to evaluation of 
a cardiovascular disorder.  Most significantly, that record 
does not medically attribute any musculoskeletal disorder or 
symptomatology to the veteran's military service, including 
Desert Shield/Storm service.  That clinical record is in 
contrast with the report of the April 1997 VA orthopedic 
examination.  That examination was conducted at a time, 
according to the veteran, when he was experiencing maximum 
joint pain.  However, ranges of motion of the knees and 
wrists were normal as were x-rays of the knees and wrists.  
Thus, that October 1998 private clincial record is not 
"material" evidence or so significant that it must be 
considered with all the evidence of record in order to fairly 
decide the merits of the claim.

The essence of 38 U.S.C.A. § 1117 is a chronic disability 
resulting from undiagnosed illness.  The regulation requires 
objective indications of chronic disability that cannot, by 
history, physical examination, or laboratory test, be 
attributed to any known clinical diagnosis; it requires 
objective evidence perceptible to an examining physician or 
other nonmedical indicators capable of independent 
verification.  38 C.F.R. § 3.317.  With regard to the claim 
for service connection for a disorder manifested by swelling 
and pain of said joints, the recently submitted evidence 
either shows no objective evidence of chronic disability 
manifested by swelling and pain of said joints or attributed 
any swelling and pain of said joints to a known clinical 
diagnosis of osteoarthritis initially diagnosed years after 
service.  Thus, new and material evidence has not been 
received upon which to reopen a claim for service connection 
for a disorder manifested by swelling and pain of the wrists, 
knees, ankles, and feet.  The benefit-of-the-doubt doctrine 
is inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. 
App. 463 (1993).  

With regard to the claim for service connection for a 
psychiatric disorder, including major depression and 
dysthymia, manifested by night sweats, depression, memory 
loss, irritability, anger, and fatigue, it should be pointed 
out that although fatigue was initially claimed as a separate 
disorder, it was included as a manifestation of a psychiatric 
disorder in the May 1998 RO rating decision.  That seems to 
be entirely appropriate in view of the December 1997 VA 
psychological evaluation, where the examiner noted that 
persons with the veteran's MMPI profile present primarily 
with a variety of vague, nonspecific, physical symptoms, 
including general weakness, lethargy, and fatigue, without 
demonstrable pathology.  Significantly, major depression was 
diagnosed and the examiner attributed the psychiatric 
disorder to the veteran's loss of his business and property, 
not to his military service.  Therefore, the provisions of 
38 C.F.R. § 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable, since the 
veteran has a diagnosis of a psychiatric disorder and 
psychiatric symptomatology have been medically attributed to 
a diagnosed mental disorder.  Additionally, his psychiatric 
symptomatology and diagnosed psychiatric disorder have not 
been shown, by competent evidence, to have had an onset 
during, or proximate to, military service, including Desert 
Shield/Storm service.  Accordingly, there is no basis in this 
record to grant service connection for a psychiatric 
disorder.

With regard to the claim for service connection for sexual 
dysfunction/impotence, although the veteran complained of 
sexual dysfunction as early as February 1993 during the VA 
Gulf War protocol examination, this was still years after 
service.  That examination report did not include any 
specific complaints, such as impotence.  In 1997 and 1998 VA 
clinical records, the veteran reported diminished sexual 
interest but not capability.  Several years after service, an 
October 1998 private clinical record diagnosed impotence of 
undetermined etiology.  Thus, the provisions of 38 C.F.R. 
§ 3.317, pertaining to disability resulting from 
"undiagnosed illnesses", are inapplicable, since the 
veteran has a diagnosis of a sexual disorder of impotency.  
Significantly, a subsequent January 1999 VA clinical record 
attributed his sexual dysfunction as a side-effect of 
psychotropic medication.  In any event, the veteran's sexual 
disorder/impotency has not been shown, by competent evidence, 
to have had an onset during, or proximate to, military 
service, including Desert Shield/Storm service.  Cuevas, 
Rabideau, supra.

Since the preponderance of the evidence is against allowance 
of these appellate issues, the benefit-of-the-doubt doctrine 
is inapplicable, for the aforestated reasons.  


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a disorder manifested by 
swelling and pain of the wrists, knees, ankles, and feet, and 
the claim is not reopened.  Service connection for a 
psychiatric disorder, including major depression and 
dysthymia, manifested by night sweats, depression, memory 
loss, irritability, anger, and fatigue, is denied.  Service 
connection for sexual dysfunction/impotency is denied.  The 
appeal is denied in its entirety.  




		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals


 

